Title: From Hendrick W Gordon to Abigail Smith Adams, 16 August 1817
From: Gordon, Hendrick W
To: Adams, Abigail Smith


				
					Madam,
					Merrimack, NH, August 16th. 1817—
				
				I congratulate you, my illustrious friend the President, and all  your family on the safe arrival of your son His Excellency John Quincy Adams to the country of his love, and of his fathers. I have not the honor of a personal acquaintance with Mr. Adams, If I had I would not trouble you with what I am about to ask, though he probably remembers the many letters he received from you through my hands, and the many newspapers & pamphlets I sent him myself while he was at the court of Russia. Having been unfortunate  in business at Boston, I deemed it best in order to lessen my expences to remove to a small farm I had in the interior of New Hampshire which I did in the spring of 1814, where I have since remained hopeing something might offer to better my condition—In addition to my pecuniary losses I have to sustain a far greater one in the death of my beloved consort, leaving to my care and protection four little children & myself a widower at the age of 35. On hearing the appointment of Mr. Adams to the office of Secretary of state of the United States I concluded I would venture to ask him for some situation under the government, the duties of which I could perform, and the emoluments of which with prudence should give me something more than a bare living.Being known to you & the President, I have taken the liberty to address this communication directly to you with a request that you will be pleased to do me the distinguished favour to mention my wishes to Mr. Adams, & if you consistenly can I pray your good word to accompany them.Governor Plumer near by whom I was born, and who knows me well will write Mr. Adams respecting my character, & qualifications for public employment. I shall ever feel grateful to you Mrs Adams if it shall be in your power to answer this petition in my favour.With the greatest Respect, I have the honor / to be, your very humble Servant
				
					Hendrick W Gordon
				
				
			